Order entered November 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00489-CV

                                  JOHN O'BRIEN, Appellant

                                                V.

   CARA BAKER, AS THE EXECUTRIX OF THE ESTATE OF KENNETH BAKER,
                              Appellee

                          On Appeal from the County Court at Law
                                 Rockwall County, Texas
                             Trial Court Cause No. PR14-10A

                                            ORDER
                           Before Justices Bridges, Francis, and Myers

       We VACATE our April 23, 2015 order staying the trial court’s April 7, 2015 order.

Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the writ of

mandamus. We order the trial judge, the Honorable Brian Williams, to vacate the April 7, 2015

order directing John O’Brien to place into the registry of the court the sum of $4,000,000.

Should the trial court fail to comply, the writ will issue. We ORDER the trial court to file with

this Court a certified copy of its order in the compliance with this order within thirty days of

the date of this order.




                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE